DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 1-3 and claims 1, 2, 5, 7-9 and 13 in the reply filed on 11/29/2022 is acknowledged.
Claims 3, 4, 6, 10-12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “an average diameter of said second orifices being at least 10% larger than an average diameter of said first orifices,” and the claim also recites “particularly being between 20% and 40% larger” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US Pub No 2012/0021896 A1).
Re claim 1, Nakano et al. show a spray device (Figs. 4 & 17) for generating a micro jet spray comprising a spray nozzle unit (130/160) having at least one spray nozzle body (130), wherein said at least one spray nozzle body comprises at least one cavity (130A) for receiving (160) a pressurized fluid and a number of orifices (DP1-DP4) that during operation receive said pressurized fluid and release a ray of consecutive droplets to said external environment, each of said at least one cavity (130A) being bounded by a membrane layer (130B) that separates said cavity from an external environment and that comprises at least one of said number of orifices (DP1-DP4) in fluid communication with said cavity (130A) extending throughout a thickness of said membrane layer (130B), wherein said number of orifices comprises a group of first orifices (DP2) of substantially identical first size that release rays of droplets in a first region (BL2) of said micro jet spray, and wherein said number of orifices comprises a group of second orifices (DP4) of substantially identical second size that release rays of droplets in a second region (BL4) of said micro jet spray, characterized in that a ray density of said first region (BL2) is higher than a ray density of said second region (BL4), in that said first size of said first orifices (DP2) is smaller than said second size of said second orifices (DP4), and in that said first and said second orifices generate droplets of substantially a same size in said first region (BL2) and said second region (BL4) respectively.
Re claim 2, Nakano et a. show said first orifices (Fig. 18, DP2) populate a central region (BL2) of said membrane layer (130B), and in that said second orifices (DP4) populate a peripheral region (BL4) of said membrane layer (130B) that at least partly surrounds said central region (BL2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US Pub No 2012/0021896 A1).
Re claim 5, Nakano et al. disclose wherein said first and second orifices have a substantially circular cross section (Fig. 18), an average diameter of said second orifices being at least 10% larger than an average diameter of said first orifices (paragraph 0169), particularly being between 20% and 40% larger.
In the alternative, Nakano et al. disclose the claimed invention except for an average diameter of said second orifices being at least 10% larger than an average diameter of said first orifices, particularly being between 20% and 40% larger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an average diameter of said second orifices be at least 10% larger than an average diameter of said first orifices, particularly being between 20% and 40% larger, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the diameters of the first and second orifices which achieves the recognized result of controlling the amount of flow through the orifices (paragraph 0155), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality for the claimed ranges is apparent.
Re claim 7, Nakano et al. show the first orifices (Fig. 18, DP2) comprises 20-80% and the second orifices (DP4) comprises 80-20% of said number of nozzle orifices in said membrane layer (130B).
In the alternative, Nakano et al. disclose the claimed invention except for the first orifices comprises 20-80% and the second orifices comprises 80-20% of said number of nozzle orifices in said membrane layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first orifices comprise 20-80% and the second orifices comprise 80-20% of said number of nozzle orifices in said membrane layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the number of the first orifices and the number of the second orifices which achieves the recognized result of controlling the amount of flow through the orifices (paragraph 0155), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality for the claimed ranges is apparent.
Re claim 9, Nakano et al. disclose all aspects of the claimed invention but do not teach said nozzle body comprises silicon, and wherein first and second orifices having a diameter between 1 and 20 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the nozzle body comprise silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. No criticality for the claimed material is apparent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first and second orifices having a diameter between 1 and 20 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the diameters of the first and second orifices which achieves the recognized result of controlling the amount of flow through the orifices (paragraph 0155), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality for the claimed range is apparent.
Re claim 13, Nakano et al. show said spray nozzle body comprises a number of cavities (Fig. 4, SB) for receiving said pressurized fluid.
Nakano et al. does not teach that an inter-distance between neighboring cavities is less than 500 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an inter-distance between neighboring cavities be less than 500 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the thickness of the substrate which achieves the recognized result of corresponding to the shape of plate-like membrane to allow the fluid to be supplied in a relatively uniform manner (paragraph 124), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality for the claimed range is apparent.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US Pub No 2012/0021896 A1) in view of Jongsma et al. (US Pub No 2008/0248182 A1).
Re claim 8, Nakano et al. disclose all aspects of the claimed invention but do not teach said membrane layer comprises a silicon nitride layer with a thickness less than 2 micrometre.
However, Jongsma et al. disclose a membrane layer comprising a silicon nitride layer (Fig. 1, 13; paragraph 0040) with a thickness less than 2 micrometre (paragraph 0040).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the membrane layer of Nakano et al. comprise a silicon nitride layer with a thickness less than 2 micrometre as taught by Jongsma et al. to provide a membrane with sufficient strength that is able to withstand the system pressure while being economically attractive (Jongsma - paragraphs 0040 and 0041).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752